Knowlton, C. J.
The plaintiff’s motion to recommit was addressed to the discretion of the court, and we see nothing to indicate that the discretion was wrongly exercised. The rule to the master did not call for a report of the evidence, and such a report was unnecessary. The additional findings of fact which the plaintiff desired were not necessary to the understanding of any question of law involved in the case, but were simply matters of evidence bearing upon the principal questions of fact decided by the master. Henderson v. Foster, 182 Mass. 447, 448. Silva v. Turner, 166 Mass. 407. Freeland v. Wright, 154 Mass. 492.
The plaintiff’s exceptions were overruled rightly. There is nothing to show any error in the refusal to find the facts referred to in the exceptions.
The plaintiff entrusted his stock to Reed and permitted the transfer of it to him, and allowed certificates to be taken out in his name for the purpose of enabling him to pledge it as collateral security for money to be borrowed for the plaintiff’s benefit. Having the ostensible title of an owner, Reed pledged it for his own benefit. The master has found that the pledgee received it in good faith, in the belief that Reed was the owner of it, and that he now holds it as collateral security for a promissory note, given at the time for a valuable consideration. Under these circumstances he is entitled to hold it for the full amount of his debt. This would be so under the rules of the common law. The St. 1903, c. 423, also expressly provides that such a transaction “ shall be a sufficient delivery to transfer title as against all persons.” It is immaterial that the consideration of the note which the stock was to secure was, in part, a payment of a preexisting debt. Boston Steel Iron Co. v. Steuer, 183 Mass. 140, *513143, 144, and cases cited. National Revere Bank v. Morse, 163 Mass. 383.
As against the defendant Reed, the plaintiff has a right to a decree that he is entitled to the stock and to be paid his costs. But this will be of little avail unless he redeems from the claim of Plummer. With this modification the decree will be

Affirmed.